Case 1:20-cv-11571-RWZ Document 19 Filed 04/28/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11571-RWZ

JOHN DOE
Vv.
UNIVERSITY OF MASSACHUSETTS AT
AMHERST, KUMBLE R. SUBBASWAMY,
WILLIAM D. BRADY, and PATRICIA
CARDOSO-ERASE
MEMORANDUM & ORDER
April 28, 2021
ZOBEL, S.D.J.

Plaintiff brought this action against University of Massachusetts at Amherst
(‘UMass-Amherst” or “University”) and, in their official capacities, its Chancellor, Vice
Chancellor, and Associate Dean of Students for Student Conduct and Compliance. He
alleges violations of his right to due process under the Fourteenth Amendment to the
U.S. Constitution and sex discrimination under Title IX of the Education Amendments of
1972, 20 U.S.C. § 1681, in connection with a disciplinary process against him.

Defendants have moved to dismiss the complaint for failure to state a claim. (Docket

#14).

l. Background

On October 20, 2018, a female student messaged plaintiff on Snapchat and
asked to come to his dorm room to “hook up” as on previous occasions. He agreed,
she came to his room, and they had sexual intercourse. Two days later, she confronted

1
Case 1:20-cv-11571-RWZ Document 19 Filed 04/28/21 Page 2 of 4

plaintiff and told him that she could not remember what had happened that night
because she had been intoxicated. Over one year later, in November 2019, she filed a
formal complaint with the University.! In January 2020, the University notified plaintiff of
the complaint and he met with a University administrator soon thereafter. In March
2020, plaintiff was told that a hearing would be scheduled to address the complaint and
in early April 2020, the University sent him a letter which notified him that the hearing
would be held on April 24, 2020. One day before the hearing, plaintiff was allowed one
hour to review the University’s investigatory file, but he was not allowed to make copies
of any of these materials. In May 2020, the University notified plaintiff that he had been
found responsible for sexual misconduct and would be suspended from his studies at

the University for two years.

il. Standard of Review

To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain
sufficient factual allegations to “state a claim to relief that is plausible on its face.”
Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)). For purposes of this motion, the court must accept all factual
allegations in the complaint as true and construe all reasonable inferences in the

plaintiffs favor. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).

 

1 In 2018, the University’s code of conduct required students to bring such complaints within one year, but
in 2019, the University removed this limitation.

2
Case 1:20-cv-11571-RWZ Document 19 Filed 04/28/21 Page 3 of 4

il. Analysis

A. Due Process Claim

First Circuit precedent is clear that both students and public universities have
interests at stake in disciplinary proceedings. Haidak v. Univ. of Mass.-Amherst, 933
F.3d 56, 66 (1st Cir. 2019). “Notice and an opportunity to be heard have traditionally
and consistently been held to be the essential requisites of procedural due process.” Id.
(quoting Gorman v. Univ. of R.I, 837 F.2d 7, 12 (1st Cir. 1988)). “Although a student's
due process rights do not equate to those afforded to a criminal defendant, adequate
warning of the misconduct that could result in a student's discipline is a fundamental
element of fairness in the proceeding.” Doe v. W. New Eng. Univ., 228 F. Supp. 3d

154, 175 (D. Mass. 2016) (citation omitted).

Plaintiff has plausibly alleged that he did not have adequate notice of the
allegations against him due, in part, to his lack of access to the University’s

investigatory file.

B. Title IX Claim
To raise an erroneous outcome claim under Title IX, as plaintiff does here, he
must “offer evidence ‘cast[ing] some articulable doubt on the accuracy of the outcome of

the disciplinary proceeding,’ and indicating that ‘gender bias was a motivating factor.”
Case 1:20-cv-11571-RWZ Document 19 Filed 04/28/21 Page 4 of 4

Doe v. Trs. of Bos. Coll., 892 F.3d 67, 90 (1st Cir. 2018) (alteration in original) (quoting

Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)).?

Plaintiff alleges that the University responded to external pressure to implement
disciplinary procedures that gave preferential treatment to female victims, and that
these procedures resulted in bias because he was a male accused of sexual
misconduct. The complaint sufficiently alleges gender bias to survive a motion to
dismiss. See Doe v. Columbia Univ., 831 F.3d 46, 57 (2d Cir. 2016) (“Iqbal does not
require that the inference of discriminatory intent supported by the pleaded facts be the
most plausible explanation of the defendant's conduct. It is sufficient if the inference of

discriminatory intent is plausible.”).

IV. Conclusion

The motion to dismiss (Docket # 14) is DENIED.

April 28, 2021 (7 bt

DATE RYA W. ZOBEL
UNITEB STATES DISTRICT JUDGE

 

2 In Doe v. Trustees of Boston College, the First Circuit noted that it was applying Yusuf by agreement of
the parties but was not adopting it. 892 F.3d at 90. Here, the parties have also used the Yusuf
framework in their briefings. (Docket # 15 at 11, #18 at 14).

4
